Citation Nr: 1119749	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-29 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to October 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2010, the appellant testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appellant submitted additional evidence consisting of duplicate evidence and a December 2010 opinion by Dr. R.R.  See 38 C.F.R. § 20.1304 (2010).  The Board notes that the appellant waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant contends that the Veteran's service-connected epilepsy, which was rated as 10 percent disabling at the time of his death, contributed to his demise  Therefore, she contends that service connection is warranted for the cause of the Veteran's death. 

The record reflects that among the evidence submitted by the appellant after the hearing was an opinion from one of the Veteran's treating physicians, Dr. R.R.  It was stated that the Veteran's epilepsy may have been a contributing factor to his death.  Thus, there is competent evidence suggesting a causal connection between the Veteran's death and his service-connected epilepsy; however, given its speculative nature, this statement cannot be relied upon to award the claim.  Accordingly, a VA opinion must be obtained. 

Additionally, the Board notes that the VCAA notice requirements relevant to DIC claims have not been met.  In Hupp v. Nicholson¸ the Court held that a notice with regard to a claim for DIC benefits must include (1) a statement of the conditions (if any) for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service connected. 21 Vet. App. 342 (2007).  Additionally, if the claimant raises a specific issue regarding a particular element of the claim, the notice must inform the claimant of how to substantiate the assertion, taking into account the evidence submitted in connection with the application.  A September 2006 letter to the appellant informed her of the evidence necessary to substantiate a claim for DIC generally, but the letter failed to advise her of the disabilities for which the Veteran was service-connected and of how to establish service connection for a disability that was not previously service-connected.  Therefore, the appeal is also remanded so that corrective VCAA notice may be issued.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Send the appellant a VCAA notice that notifies her of the evidence necessary to substantiate a claim for service connection for the cause of the Veteran's death and for DIC benefits, as well as provides notice with regard to DIC claims as required by Hupp, in particular a list of the Veteran's service-connected disabilities and information on how to establish service connection for a not already service-connected disability.

2. Request an opinion as to whether the Veteran's cause of death is causally or etiologically related to military service or if his service-connected epilepsy caused or contributed to the Veteran's death, to include whether the epilepsy aggravated the Veteran's cardiac disorders.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  Upon a review of the record, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's cause of death was causally or etiologically related to a disease, event, or injury during his military service? 

b. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected epilepsy aggravated, i.e., increased in severity beyond normal progression, the Veteran's cardiac disorders and/or pneumonia? 
      
c. Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected epilepsy otherwise caused or contributed to the Veteran's death? 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.  Should the examiner require a consulting opinion from a specialist in any field, he or she should seek such opinion and document the information/opinion obtained in the report.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated, to include all evidence received since the August 2008 statement of the case.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



